The motive, policy or wisdom of legislation cannot be considered by this Court in the construction of statutes. The Legislature, in enacting the statutes now before the Court, in clear, certain and positive language makes it unlawful to use arsenic on trees by spraying or by placing it in fertilizer and applying the same in this manner to the trees. These laws make it a criminal offense to use arsenic by spraying the trees or applying it in fertilizer and this Court has sustained its constitutionality. See L. Maxcy, Inc., v. Mayo, 103 Fla. 552,139 So. 121. *Page 884 
Where a statute is plain and unambiguous and admits of but one meaning, effect must be given it accordingly, and the courts in construing statutes will not be justified in departing from the plain and natural meaning of the language used in order to supply some supposed omission on the part of the Legislature. See Board of County Commissioners of Leon County v. State ex rel. Moore, 96 Fla. 495, 118 So. 313; Douglass, Inc., v. McRainey, 102 Fla. 1141, 137 So. 157. It is likewise well established that the language of a statute may be so plain as to fix the legislative intent and leave no room for interpretation or construction. See Osborne v. Simpson, 94 Fla. 793,  114 So. 543.
The Commissioner of Agriculture by the terms of the Act, has the power to promulgate the tolerance rule of the use of arsenic at .00028. This Court in innumerable cases has sustained similar statutes when the power to make rules and regulations is placed within boards and commissions. The Commissioner of Agriculture in promulgating this rule was acting within the power granted and an abuse of discretion conferred by the statute in the adoption of the tolerance rule has not been made to appear on this record. The power of the Legislature to enact the statutes now before the Court cannot be questioned. See L. Maxcy, Inc., v. Mayo, supra. If the appellant is aggrieved because of the hardships, injustices and burdens of this Act, his remedy is with the Legislature, because this Court in an unbroken line of decisions has held that this Court can not enact or repeal laws.
I cannot agree to the opinion prepared by Mr. Justice BUFORD for the following reasons: (1) It is asserted that the affirmance of the decree means the seizure and taking of the appellant's orange crop without due process of law. This contention, as I see it, is without merit because this Court *Page 885 
has upheld the Act under the police power of the Constitution and distinctly held that the right of the individual must yield to the interest of the majority. See Maxcy, Inc., v. Mayo,supra; Liggett Co. v. Amos, 104 Fla. 609, 141 So. 153; In re:
Seven Barrels of Wine, 79 Fla. 1, 83 So. 627; Bailey v. Van Pelt, 78 Fla. 337, 82 So. 789; State v. Ackerly, 69 Fla. 23, 67 So. 232; State v. Quigg, 94 Fla. 1056, 114 So. 859; Neisel v. Moran, 80 Fla. 98, 85 So. 346; Dutton Phosphate Co. v. Priest,67 Fla. 370, 65 So. 282. (2) It is further asserted that it has not been shown on the record that the arsenic found in the fruit rendered it unfit for human consumption. The Legislature when enacting the law now called into question, settled this contention when it said that it shall be unlawful to use arsenic on orange trees when spraying or applying fertilizer thereto containing arsenic. The opinion, supra, totally disregards this provision of the Act. If the people dislike or withhold their approval of certain laws, their remedy is clear and certain at the ballot box by sending to the Legislature representatives who will obtain a repeal thereof, but this Court cannot legislate or disregard a plain provision of the law making it unlawful to use arsenic in the form of a spray or fertilizer.
It is the law of Florida that this Court in interpreting or construing a statute, will look to the condition of the country to be affected by an Act as well as to the purpose declared, to ascertain the legislative intent and will read ll parts of an Act together. What the general public knows his Court is presumed to know. See Amos v. Conkling, 99 Fla. 206,126 So. 283; Tampa  J. R. Co. v. Catts, 79 Fla. 235, 85 So. 364.
The general public knows that the citrus industry in Florida is in a prostrate condition and this Court is charged with possessing this knowledge. The talent and energy of *Page 886 
man having money invested in this industry are unstintingly given to place this great industry on its feet, thereby promoting the general welfare of the people of Florida. One of the instrumentalities employed by this group of men is the enforcement of the law through the Commissioner of Agriculture prohibiting the use of arsenic in the production of fruit. It is contemplated that with the elimination of arsenated fruit, the market will become stable, prices better, and thereby a greater demand for Florida fruit. The Legislature approved the motive, policy and wisdom of the law, and in the absence of a better remedy for this sick industry, the will as expressed by the Legislature should prevail.
(3) The adoption of the opinion prepared by Mr. Justice BUFORD means in effect a repeal of the law making it unlawful to use arsenic in the growing of fruit. The Legislature has this prerogative and not this Court. I feel that the support of this Court should be freely given to advance not only the best interest of the citrus industry, but other industries affecting the progress of Florida and the general welfare of its people. Let the people repeal the Act if it is not productive of beneficial results.
The decree appealed from should be affirmed.